Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 1 of 8




                                   EXHIBIT
                                       A
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 2 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 3 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 4 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 5 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 6 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 7 of 8
Case 0:19-cv-61146-XXXX Document 1-2 Entered on FLSD Docket 05/06/2019 Page 8 of 8
